Citation Nr: 1502751	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  06-22 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected fibromyalgia. 



ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1991 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Nashville, Tennessee Department of Veterans Affairs Regional Office (RO).  

This matter was previously before the Board in February 2009, at which time it was remanded for additional development.  The issue of entitlement to service connection for a cervical spine disability was again before the Board in March 2012, when it was remanded for an addendum opinion.  The matter has now returned to the Board for appellate consideration.  


REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided.  

With regard to the claim of entitlement to service connection for a cervical spine disability, the Board notes that in June 2000, the Veteran's private physician ordered a magnetic resonance imaging (MRI) scan of the Veteran's cervical spine based on complaints of neck pain and tingling in the upper extremities.  The MRI revealed partial congenital anterior fusion at C4-5 and minimal posterior disk bulging noted at C3-4 and C4-5.  A VA MRI conducted in November 2008, revealed congenital fusion across the C4-5 vertebrae typical of Klippel-Feil syndrome with subadjacent mild degenerative changes.  

The Board notes that the VA examinations of record have thus far only considered whether the Veteran's cervical spine disability is related to active service or service-connected fibromyalgia.  In light of the congenital nature of the Veteran's diagnosis, the Board finds that a new VA examination is needed.  Specifically, the Board notes that service connection may be granted for diseases (but not defects) of congenital, developmental, or familial origin, as long as the evidence as a whole establishes that the conditions in question were incurred or aggravated during service.  The terms disease and defects must be interpreted as being mutually exclusive.  The term disease is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  The term defects means structural or inherent abnormalities or conditions that are more or less stationary in nature.  VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45711 (1990).
Finally, attempts to identify and obtain current treatment records should also be made before a decision is rendered with regard to the remaining issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding pertinent VA or private treatment records not already associated with the claims files.

2.  Then, schedule the Veteran for a VA examination with a medical doctor examiner to determine the nature of any current cervical spine disability.  The examiner must review the claims files and must note that review in the report.  The rationale for all opinions expressed must be provided.  Based upon the examination results and the review of the record, the examiner should identify any and all diagnoses of cervical spine disabilities and make a determination as to whether the identified cervical spine disabilities are a disease, a defect, or are the result of an injury.  In determining whether a condition is a defect, as opposed to a disease or injury, the examiner should consider that the term disease is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  The term defect is defined as structural or inherent abnormalities or conditions that are more or less stationary in nature.  Once all diagnoses have been identified and characterized as a disease, defect, or the result of an injury, the examiner should address the following: 

(a) What is the nature of the Veteran's cervical spine disability?

(b) Is any current cervical spine disability the result of a congenital disease, or a disability resulting from injury only, or a congenital defect?

c)  If determined to be a congenital disease, or a disability resulting from injury only, is it at least as likely as not (50 percent or greater probability) that any cervical spine disability, was incurred in or aggravated by active service, or is due to or aggravated by any service-connected disability.  

d)  If any cervical spine disability is determined to be a defect, is it at least as likely as not (50 percent or greater probability) that the Veteran developed superimposed cervical spine pathology as a result of active service?

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

